DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim(s) 2-12, 15-20, and 22 are allowed over the prior art of record.

The closest prior art of record is US 2021/0000004, (hereinafter Robinson), US 9120485, (hereinafter Dolgov), and Transient and steady-state rotation center of vehicle dynamics  (hereinafter Marzbani).

The following is an examiner’s statement of reasons for allowance: 
The primary prior art reference Robinson discloses an invention that determines a heading error offset adjustment based on the turn center location and the one or more measurements between the turn center location and the vehicle and that causes the vehicle to move along the navigation curve based on the wheel steering angle and the heading error offset adjustment.

The next prior art reference Dolgov discloses an invention that provides a vehicle that is configured to follow a baseline trajectory. The computer system creates a function representing the current trajectory of the vehicle, as well as one or more functions defining any desired 

The next prior art reference Marzbani discloses showing the effect of acceleration-variable forward velocity, on the steady-state and transient responses of turning vehicles and the path of motion of the vehicle. Marzbani discloses determining center of rotation of the vehicle on an exact path of motion in its body frame and determining center of rotation of the vehicle on an approximate path of motion in its body frame.

Regarding Claim 4, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A method that controls lateral movement of a vehicle, the method comprising: 
receiving vehicle information and path information of the vehicle; 
determining a center of vehicle rotation from the vehicle information; 
minimizing a path tracking error based on the path information of the vehicle; 
determining a road wheel angle command or a steering torque command based on the minimized path tracking error by using non-linear optimization; and 
controlling an actuator according to the determined road wheel angle command or steering torque command; 
wherein the determining the center of vehicle rotation is performed based on quasi steady-state approximation according to an equation: 
                
                    O
                    
                        
                            -
                            b
                            +
                            
                                
                                    M
                                    
                                        
                                            V
                                        
                                        
                                            2
                                        
                                    
                                    a
                                
                                
                                    L
                                    
                                        
                                            C
                                        
                                        
                                            r
                                        
                                    
                                
                            
                            ,
                             
                            
                                
                                    L
                                    +
                                    
                                        
                                            K
                                        
                                        
                                            u
                                            s
                                        
                                    
                                    
                                        
                                            V
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    δ
                                
                            
                        
                    
                
            ,
                        
                            a
                            +
                            b
                        
                    ,                         
                            
                                
                                    K
                                
                                
                                    u
                                    s
                                
                            
                        
                     is an understeer gradient,                         
                            
                                
                                    C
                                
                                
                                    r
                                
                            
                        
                     is constant corresponding to rear cornering stiffness, and                         
                            δ
                        
                     corresponds to a road wheel angle command or a steering torque command.

Regarding Claim 7, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A method that controls lateral movement of a vehicle, the method comprising: 
receiving vehicle information and path information of the vehicle; 
determining a center of vehicle rotation from the vehicle information; 
minimizing a path tracking error based on the path information of the vehicle; 
determining a road wheel angle command or a steering torque command based on the minimized path tracking error by using non-linear optimization; and 
controlling an actuator according to the determined road wheel angle command or steering torque command; 
wherein the minimizing the path tracking error comprises setting a control goal according to a cost function                          
                            J
                            
                                
                                    δ
                                
                            
                            =
                            
                                
                                    J
                                
                                
                                    L
                                
                            
                            +
                            
                                
                                    J
                                
                                
                                    φ
                                
                            
                            →
                        
                     min, wherein                         
                            
                                
                                    J
                                
                                
                                    L
                                
                            
                        
                     corresponds to a cost associated with a radial distance error,                         
                            
                                
                                    J
                                
                                
                                    φ
                                
                            
                        
                     corresponds to a cost associated with heading error, and                         
                            δ
                        
                     corresponds to a road wheel angle command or a steering torque command; 
wherein                         
                            
                                
                                    J
                                
                                
                                    L
                                
                            
                        
                     is determined according to an equation                         
                            
                                
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            j
                                        
                                    
                                    ∆
                                    
                                        
                                            L
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , where N is a total number of waypoints, j corresponds to a waypoint,                         
                            
                                
                                    w
                                
                                
                                    j
                                
                            
                        
                     corresponds to a weight for a radial distance error,                         
                            ∆
                            
                                
                                    L
                                
                                
                                    i
                                
                            
                        
                     corresponds to a radial distance error.

Regarding Claim 8, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A method that controls lateral movement of a vehicle, the method comprising: 
receiving vehicle information and path information of the vehicle; 
determining a center of vehicle rotation from the vehicle information; 
minimizing a path tracking error based on the path information of the vehicle; 
determining a road wheel angle command or a steering torque command based on the minimized path tracking error by using non-linear optimization; and 
controlling an actuator according to the determined road wheel angle command or steering torque command; 
wherein the minimizing the path tracking error comprises setting a control goal according to a cost function                          
                            J
                            
                                
                                    δ
                                
                            
                            =
                            
                                
                                    J
                                
                                
                                    L
                                
                            
                            +
                            
                                
                                    J
                                
                                
                                    φ
                                
                            
                            →
                        
                     min, wherein                         
                            
                                
                                    J
                                
                                
                                    L
                                
                            
                        
                     corresponds to a cost associated with a radial distance error,                         
                            
                                
                                    J
                                
                                
                                    φ
                                
                            
                        
                     corresponds to a cost associated with heading error, and                         
                            δ
                        
                     corresponds to a road wheel angle command or a steering torque command; 
wherein                         
                            
                                
                                    J
                                
                                
                                    φ
                                
                            
                        
                     is determined according to an equation                         
                            
                                
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            j
                                        
                                        
                                            ϕ
                                        
                                    
                                    ∆
                                    
                                        
                                            ϕ
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , where N is a total number of waypoints, j corresponds to a waypoint,                         
                            
                                
                                    w
                                
                                
                                    j
                                
                                
                                    ϕ
                                
                            
                        
                     corresponds to a weight for the heading error,                         
                            Δ
                            
                                
                                    ϕ
                                
                                
                                    i
                                
                            
                        
                     corresponds to the heading error.

Regarding Claim 11, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
	An apparatus that controls lateral movement of a vehicle, the apparatus comprising: 
at least one memory comprising computer executable instructions; and 

receive vehicle information and path information of the vehicle; 
determine a center of vehicle rotation from the vehicle information; 
minimize a path tracking error based on the path information of the vehicle; 
determine a road wheel angle command or a steering torque command based on the minimized path tracking error by using non-linear optimization; and 
control an actuator according to the determined road wheel angle command or steering torque command; 
wherein the path information comprises coordinates of one or more waypoints the vehicle is to follow for a predetermined distance ahead of the vehicle; and 
wherein the computer executable instructions cause the at least one processor to determine the center of vehicle rotation is performed based on quasi steady-state approximation according to an equation:
                
                    O
                    
                        
                            -
                            b
                            +
                            
                                
                                    M
                                    
                                        
                                            V
                                        
                                        
                                            2
                                        
                                    
                                    a
                                
                                
                                    L
                                    
                                        
                                            C
                                        
                                        
                                            r
                                        
                                    
                                
                            
                            ,
                             
                            
                                
                                    L
                                    +
                                    
                                        
                                            K
                                        
                                        
                                            u
                                            s
                                        
                                    
                                    
                                        
                                            V
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    δ
                                
                            
                        
                    
                
            ,
where O is a center of vehicle rotation, a is the distance between vehicle center of gravity and front axle, b is the distance between vehicle center of gravity and rear axle, M is the vehicle mass, V is the vehicle forward velocity, L is                         
                            a
                            +
                            b
                        
                    ,                         
                            
                                
                                    K
                                
                                
                                    u
                                    s
                                
                            
                        
                     is an understeer gradient,                         
                            
                                
                                    C
                                
                                
                                    r
                                
                            
                        
                     is constant corresponding to cornering stiffness, and                         
                            δ
                        
                     corresponds to a road wheel angle command or a steering torque command.

Regarding Claim 22, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:

receiving vehicle information and path information of the vehicle; 
determining a center of vehicle rotation from the vehicle information based on a quasi steady-state approximation; 
minimizing a path tracking error based on the path information of the vehicle; 
determining a road wheel angle command or a steering torque command based on the minimized path tracking error by using non-linear optimization; and 
controlling an actuator according to the determined road wheel angle command or steering torque command; 
wherein the minimizing the path tracking error comprises setting a control goal according to a cost function                          
                            J
                            
                                
                                    δ
                                
                            
                            =
                            
                                
                                    J
                                
                                
                                    L
                                
                            
                            +
                            
                                
                                    J
                                
                                
                                    φ
                                
                            
                            →
                        
                     min, wherein                         
                            
                                
                                    J
                                
                                
                                    L
                                
                            
                        
                     corresponds to a cost associated with a radial distance error,                         
                            
                                
                                    J
                                
                                
                                    φ
                                
                            
                        
                     corresponds to a cost associated with heading error, and                         
                            δ
                        
                     corresponds to a road wheel angle command or a steering torque command; 
wherein                         
                            
                                
                                    J
                                
                                
                                    L
                                
                            
                        
                     is determined according to an equation                         
                            
                                
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            j
                                        
                                    
                                    ∆
                                    
                                        
                                            L
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , where N is a total number of waypoints, j corresponds to a waypoint,                         
                            
                                
                                    w
                                
                                
                                    j
                                
                            
                        
                     corresponds to a weight for a radial distance error,                         
                            ∆
                            
                                
                                    L
                                
                                
                                    i
                                
                            
                        
                     corresponds to a radial distance error; and 
wherein                         
                            
                                
                                    J
                                
                                
                                    φ
                                
                            
                        
                     is determined according to an equation                         
                            
                                
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            j
                                        
                                        
                                            ϕ
                                        
                                    
                                    ∆
                                    
                                        
                                            ϕ
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , where N is a total number of waypoints, j corresponds to a waypoint,                         
                            
                                
                                    w
                                
                                
                                    j
                                
                                
                                    ϕ
                                
                            
                        
                     corresponds to a weight for the heading error,                         
                            Δ
                            
                                
                                    ϕ
                                
                                
                                    i
                                
                            
                        
                     corresponds to the heading error.

Claims 2-3, 5-6, 9-10, 12, and 15-20 depend from Claims 1 and 11 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668